Mr. P. Douglas Mayes General Counsel Arkansas Game and Fish Commission 2 Natural Resources Drive Little Rock, AR  72205
Dear Mr. Mayes:
I acknowledge receipt of your proposed Initiative Constitutional Amendment with Popular Name and Ballot Title pursuant to Ark. Stat. Ann. 2-208.
You have resubmitted the attached proposed initiative petition deleting "(A)nd in effect on January 1, 1986" from Section 2(a) and (b) because of a possible conflict with federal law concerning food stamp purchases.  Otherwise your submitted petition remains identical to the one approved by this Office in Opinion 85-159.
The popular name and ballot title for your proposed initiative reads as follows:
POPULAR NAME
        "THE ARKANSAS GAME AND FISH COMMISSION 1/8 OF 1% SALES AND USE TAX AMENDMENT"
BALLOT TITLE
"A proposed Constitutional Amendment to the Arkansas Constitution, to provide additional money for the Arkansas State Game and Fish Commission to be appropriated by the General Assembly for the same purposes presently authorized by law.
"Such money will be provided by the levy and collection of an additional Sales and Use Tax of 1/8 of 1%."
The above popular name and ballot title are hereby approved and certified as sufficient.
Instructions to Canvassers and Signers bearing the signature of the Attorney General are enclosed herewith.